ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (the "Agreement") dated August 1st, 2015, is by
and between Avatele Group Inc, Yvoty Informatics, and Akivuni Development,
Wyoming LLCs ("Seller") (all collectively known as “Seller”), and Starflick.com
, a Nevada corporation ("Buyer"). Buyer desires to purchase, and Seller wishes
to sell to Buyer the Purchased Assets (as defined herein), subject to the terms
and conditions set forth below. Accordingly, Buyer and Seller agree as follows:

Article I
Purchase and Sale

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller's right, title and
interest in the assets related to the Seller’s Entertainment and media B2B
Internet portal business (such business, the “Purchased Business,” and such
assets, the “Purchased Assets”), free and clear of any mortgage, pledge, lien,
charge, security interest, claim or other encumbrance ("Encumbrance"). The
Purchased Assets constitute all of the assets necessary to conduct the Purchased
Business in the manner currently conducted by Seller. The Purchased Assets shall
include, without limitation, the following relating to the Purchased Business:

(a) all proprietary software, firmware and hardware together with any works in
progress, updates, upgrades and improvements;

(b) all assets, rights, tangible and intangible property used in or relating to
the Purchased Business, including specifically but without limitation, all
patents, patent applications, patents pending, and any rights related thereto;

(c) licenses;

(d) computer equipment, software, data, email addresses and accounts used in the
Purchased Business;

(e) such books and records as are necessary to conduct the business of the
Purchased Business exactly as it is now being conducted;

(f) internet protocol addresses, trade names, trademarks and service marks, mark
registrations and applications, domain name registrations, web sites and related
content, images and designs, copyrights, material that is subject to
non-copyright protections, trade secrets, proprietary information, know how,
technology, technical data, customer lists, client information and related
client or user data, intellectual property rights acquired by license or
agreement, telephone numbers, and all related goodwill and other rights; and

(g) all documentation related to any of the above.

Section 1.02 No Liabilities. Seller represents below that it has no liabilities.
Buyer shall not assume any liabilities or obligations of Seller of any kind,
whether known or unknown, contingent, matured or otherwise, whether currently
existing or hereinafter created.





Section 1.03 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be in the form of common class shares, for 33,000,000 shares (the
"Purchase Price") to be equally divided among Seller. The Buyer shall pay the
Purchase Price to Seller at the Closing (as defined below) in common class
shares.

Section 1.04 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes as agreed by
their respective accountants, negotiating in good faith and agree file all tax
returns and information reports in a manner consistent with such allocation.

Section 1.05 Taxes.  Taxes are the responsibilities of the respective parties.

Article II
Closing

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the "Closing Date"). The
consummation of the transactions contemplated by this Agreement shall be deemed
to occur at 12:01 a.m. on the Closing Date.

Section 2.02 Closing Deliverables

(a) At the Closing, Seller shall deliver to Buyer the following:

(i) a bill of sale in the form of Exhibit A hereto (the "Bill of Sale") and duly
executed by Seller, transferring the Purchased Assets to Buyer;

(ii) an assignment of intellectual property in the form of Exhibit B hereto (the
"Intellectual Property Assignment") and duly executed by Seller, transferring
all of Seller's right, title and interest in and to the Purchased Assets to
Buyer;

 (iii) any applicable domain name assignment documentation, sublease assignment,
and such other customary instruments of transfer reasonably satisfactory to
Buyer, as may be required to give effect to this Agreement.

(b) At the Closing, Buyer shall deliver to Seller the Purchase Price.

Article III
Representations and warranties of seller

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof.

Section 3.01 Organization and Authority of Seller. Seller is in good standing
under the laws of the state of Wyoming. Seller has full corporate power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Seller. This Agreement and the documents to be
delivered hereunder have been duly executed and delivered by Seller.





Section 3.02 No Conflicts. The execution, delivery and performance by Seller of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Seller; (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or the
Purchased Assets; (c) conflict with, or result in (with or without notice or
lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets.

Section 3.03 No Consents. No consent, approval, waiver or authorization is
required to be obtained by Seller from any person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby. No consent, approval, waiver or authorization is required
to be obtained by Seller from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Seller
of this Agreement and the consummation of the transactions contemplated hereby.

Section 3.04 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of Encumbrances.

Section 3.05 No Liabilities. Seller has no liabilities.

Section 3.06 Intellectual Property

(a) "Intellectual Property" means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).

(b) The Purchased Assets include all of the Intellectual Property owned by the
Seller that is necessary or desirable for conducting the Purchased Business in
the manner it is presently being conducted ("Purchased IP Assets"). Seller owns
or has adequate, valid and enforceable rights to use all the Purchased IP
Assets, free and clear of all Encumbrances. Seller is not bound by any
outstanding judgment, injunction, order or decree restricting the use of the
Purchased IP Assets, or restricting the licensing thereof to any person or
entity. With respect to any registered Intellectual Property included in the
Purchased IP Assets, (i) all such Intellectual Property is valid, subsisting and
in full force and effect and (ii) Seller has paid all maintenance fees and made
all filings required to maintain Seller's ownership thereof.

(c) Seller's prior and current use of the Purchased IP Assets has not and does
not infringe, violate, dilute or misappropriate the Intellectual Property of any
person or entity and there are no claims pending or threatened by any person or
entity with respect to the ownership, validity, enforceability, effectiveness





or use of the Purchased IPAssets. No person or entity is infringing,
misappropriating, diluting or otherwise violating any of the Purchased IP
Assets, and neither Seller nor any affiliate of Seller has made or asserted any
claim, demand or notice against any person or entity alleging any such
infringement, misappropriation, dilution or other violation.

Section 3.07 Non-foreign Status. Seller is not a "foreign person" as that term
is used in Treasury Regulations Section 1.1445-2.

Section 3.08 Compliance With Laws Seller has complied, and is now complying,
with all applicable federal, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.

Section 3.09 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation ("Action") of any nature pending or threatened
against or by Seller (a) relating to or affecting the Purchased Assets; or (b)
that challenges or seeks to prevent the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

Section 3.10 Brokers. No broker, finder or investment banker is entitled to any
fee or commission in connection with this Agreement or the transactions
contemplated herein.

Section 3.11 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in any certificate or other document
furnished or to be furnished to Buyer pursuant to this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein, in light of the circumstances in which
they are made, not misleading.

Section 3.12 Waiver. Waiver of one or more sections to this Agreement by the
Buyer and/or Seller shall not void the Agreement.

Section 3.13 Time.  The Buyer and Seller are aware that time is of the essence
and shall endeavor to close the agreement as soon as possible.

Article IV
Representations and warranties of buyer

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Nevada. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder





constitute legal, valid and binding obligations of Buyer enforceable against
Buyer in accordance with their respective terms.

Article V
Indemnification

Section 5.01 Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing.

Section 5.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article V, Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses, including attorneys' fees and
disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder; or

(b) any breach or non-fulfilment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder.

Section 5.03 Effect of Investigation. Buyer's right to indemnification or other
remedy based on the representations, warranties, covenants and agreements of
Seller contained herein will not be affected by any investigation conducted by
Buyer with respect to, or any knowledge acquired by Buyer at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.

Article VI
Miscellaneous

Section 6.01 Expenses. All costs and expenses incurred in connection with this
Agreement and any related transactions shall be the responsibility of the party
incurring such amounts.

Section 6.02 Notices. All notices and other communications pursuant to this
agreement shall be in writing (including electronically), sent to the
below-listed addresses, as updated by the parties, and will be deemed given (a)
when received by the addressee (with confirmation of receipt from the
deliverer); (b) on the date sent by e-mail with reply confirmation; or (c) on
the third day after the date mailed by certified mail (with return receipt).

Notice Addresses:

If to Seller:

412 N. Main Street, Suite 100, Buffalo, WY 82834

E-mail: avatelegroup@gmail.com

Attention: R. CS Tang

If to Buyer:

E-mail: zoltzz.nagy374@gmail.com

Attention: Zoltan Nagy

with a copy to:

Brimstone & Co.

E-mail: apatel@brimstoneandcompany.com

Attention: Ashmit Patel

Section 6.03 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 6.04 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder (including the Exhibits), the statements in the body of this Agreement
will control.

Section 6.05 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 6.06 Amendment, Modification & Waiver. This Agreement may be amended,
modified or supplemented, and any provision hereof shall be waived, only by an
agreement in writing signed by each party hereto. No delay in exercising any
right or remedy hereunder shall be construed as a waiver thereof.

Section 6.07 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. Facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as an original signed
copy.

Section 6.08 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees incurred in connection
with this Agreement shall be paid by Seller when due. Seller shall, at its own
expense, timely file any tax return or other document with respect to such taxes
or fees.

The parties hereby agree, as evidence by the signatures below of respective
duly-authorized officers.








 

Sellers

 




By _____________________

Name: Phillip Sewell

Title: Principal, Yvoty Informatics

Date: August 1st 2015







 

Buyer / Purchaser

 

By_____________________

Name: Zoltan Nagy

Title: President

Date: August 1st 2015

Exhibits

Exhibit A - Bill of Sale

Exhibit B – Intellectual Property Assignment






